Title: To Thomas Jefferson from William Carmichael, 22 August 1787
From: Carmichael, William
To: Jefferson, Thomas



Dear Sir
Madrid 22 Augt. 1787

I inclose a copy of a Letter which I had the honor to address you the 9th of July. I hope I may be permitted to say that your correspondence gives me too much pleasure and Instruction to regard the privation of it with Indifference. This I cannot do untill convinced that my inclination to merit your confidence is not accompanied by proofs arising from public Duty which may in some degree claim it.
Since my last you will have seen by the public prints the changes that have taken place in the Administration in this Country. Much has been said of the motives and Intrigues which gave rise to this new System. I may venture to Assure you that the Ct. de F/B directed every thing agreable to his own desire. A New counsel of State has been established of the Ministers of the various Departments of Government, to which council others may occasionally be admitted. The Ct. De F.B. will have it in his power, to defeat their resolutions in council if contrary to his own or by his Influence on the Kings mind or to prevent their Effect and certainly he has more discernment than all the Junta for I know their Characters well enough to form this opinion.
The Object of this Junta is principally extended to Ways and Means and a new system of Government of their foreign possessions. It meets every monday and its deliberations are as secret as possible so that you will conclude that I rather form my opinion of the nature of their deliberations from the knowledge of some minute and particular circumstances, than from authenticated facts. It is necessary that the Assembled wisdom of the Nation should be  employed to correct Abuses and restore that energy to Government which certainly it cannot without great extraordinary and even unexpected Effects exert at present. At the same time I must tell you that there are Little Intrigues in the Interior of the Palace which cannot but give uneasiness to a Minister whose principal Object has been the Aggrandisement of his Nation. I enter not into his System. I only speak of what I believe to be his Intentions. Perhaps he may see an approaching Storm and desire to enjoy otium cum dignitate. The King has had several Slight Attacks which in spite of a robust constitution, denote some approach to decadence. At present He is well, but one Day or other he may be brought dead from his favorite Amusement, the chase.
I have nothing from Algiers except that the Dey makes the Spanish Consul responsible for the American Prisoners who are under his protection and will exact the same price for them as if they Made their escape, even should they die by the Plague. I have writ[ten] to the Consul that I had no orders to consent to his protecting them on this footing, because It was impossible to know to what amount the Dey Might value them. Two are dead of the Plague. I have forwarded the Letters I have received to Mr. Jay. The Duc de Vauguyon delivered me the packet you intrusted to his care. It came late to my hands and I find that the Ambassador seems to wish to leave me to sollicit the recompense for services demanded by the State of South Carolina. I wish you to favor me in detail of all you know on this subject, for from what I perceive by your Letters, it appears that the affair has taken a different aspect. If the Court of France is interested, the Ct. de Montmorin will explain decisively to you the Instructions the Ambassador may have received on this Subject. You will please to mention to that Minister, whose friendship and partiality I rely on, that I am at a loss how to proceed, until I can positively know the wishes and Intentions of the Court of France. There are some rumors of Arming at Darel. The Prussian Minister Communicated last Saturday week the Intentions of his Sovereign to send an Army to Cleves, in order to accelerate the Satisfaction for the Insult received by the Princess of Orange in being stopped in her way to the Hague. As this communication was general you must have seen it. I have sent a copy of the Extract of the Kings Letter to his Minister here to Mr. Jay. I beleive the Answer made was in general terms. The Commercial Treaty with England will not be concluded by the Present Minister and I doubt much whether Mr.  Edens Abilities will succeed better. This Letter is intrusted to a Spanish Cabinet courier and My Notice of his Departure is short. If you wish that I should write you regularly make use of the Cypher. Nothing can give me greater pleasure and assuredly you will never have reason to complain of the confidence which you may repose in one who has the honor to be with the highest Esteem & respect Your Excellencys Most Obedt & obliged Hble. Sevt,

Wm. Carmichael

